Title: John Barnes’s Memorandum on William Short’s Account, 22 June 1802
From: Barnes, John
To: Jefferson, Thomas

Memom. 22d June 1802. to shew the President US.
            JB. wrote WShort 20th feby (tho not forwarded untill April—) this letter covered his a/c up to 18 feby. than Balance $3347 39/ in his favr—purporting JB intintions of purchasing $4000. 6 pCt deferred.—but owing to Various disappointmts. rise in Stock &c. &c. no purchase was affected—
            on or abt. 15 May. JB. had drafted a letter which he proposed forwarding—but was not sent, expecting daily to effect a purchase— abt. this period JB. presume the President. wrote WShort. to same effect—
            Now the purchase is compleated—altho at an advance price (unavoidable) owing to the unexpected continued Advance of the Market. and still rising—JB. flatters himself Mr Short will— notwithstandg. Approve—as well his a/c Annexed and therewith the Certificate No 1629. for the above $4000 6 pCt. deferred. which JB. hand to the President US.—and subjoins a draft of his intended letter to WShort—to accompany, his a/c up to 22d. June 1802.— present Also Genl Kosciusko a/c (Copy, 15 May—)
          